United States Securities and Exchange Commission Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-21606 (Investment Company Act File Number) Centaur Mutual Funds Trust (Exact Name of Registrant as Specified in Charter) 1460 Main Street, Suite 234 Southlake, TX 76092 (Address of Principal Executive Offices) ALPS Fund Services, Inc. 1290 Broadway, Suite 1100 Denver, CO 80203 (Name and Address of Agent for Service) (303) 623-2577 (Registrant’s Telephone Number) Date of Fiscal Year End:October 31 Date of Reporting Period:October 31, 2013 Item 1. Reports to Stockholders. CENTAUR TOTAL RETURN FUND ANNUAL REPORT October 31, 2013 TABLE OF CONTENTS Centaur Total Return Fund Shareholder Letter 1 Performance Update 5 Disclosure of Fund Expenses 6 Schedule of Investments 7 Statement of Assets andLiabilities 10 Statement of Operations 11 Statements of Changes in NetAssets 12 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 21 Additional Information 22 Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the Fund and of the market in general and statements of the Fund’s plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward- looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. Investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. Generally, the Fund will be subject to the following ad- ditional risks: market risk, management style risk, sector focus risk, foreign securities risk, non-diversified fund risk, portfolio turnover risk, credit risk, interest rate risk, maturity risk, investment grade securities risk, junk bonds or lower-rated securities risk, derivative instruments risk, valuation risk for non-exchange traded options, and real estate securities risk. More information about these risks and other risks can be found in the Fund’s prospectus. When the Fund sells covered call options, the Fund gives up additional appreciation in the stock above the strike price since there is the obligation to sell the stock at the covered call option’s strike price. The performance information quoted in this annual report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. A redemption fee of 2% of the amount redeemed is imposed on redemptions of Fund shares occurring within one year following the issuance of such shares. An investor may obtain performance data current to the most recent month-end by visiting www.centaurmutualfunds.com. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available at www.centaurmutualfunds.com or by calling Share- holder Services at (1-888-484-5766).The prospectus should be read carefully before investing. Centaur Total Return Fund Shareholder Letter October 31, 2013 Dear Centaur Total Return Fund Investors: The Fund produced a return of 22.74% for the year ending October 31, 2013. Our primary benchmark, the Dow Jones U.S. Select Dividend Total Return Index, experienced a gain of 25.26% for the same period, while the S&P 500® Total Return Index returned 27.18%. For the trailing 5-year period ending October 31, 2013, the Fund has produced an annualized return of 18.81% versus the primary benchmark’s return of 13.06% annualized over the same period.The S&P 500® Total Return Index has returned 15.17% annualized for the five years. For the cumulative period since the Fund’s inception on March 16, 2005, the Fund has returned an annualized 10.23% return versus a 6.24% annualized return over the same period for its benchmark and a 6.85% return for the S&P 500® Total Return Index. (For the Fund’s most up-to-date performance information, please see our web site at www.centaurmutualfunds.com.) Performance as of October 31, 2013 Average Annual Total Returns Past 1 Year Past 5 Years Since Inception* Centaur Total Return Fund 22.74% 18.81% 10.23% S&P 500® Total Return Index 27.18% 15.17% 6.85% Dow Jones U.S. Select Dividend Total Return Index 25.26% 13.06% 6.24% Performance shown is for the period ended October 31, 2013.The performance data quoted above represents past performance, which is not a guarantee of future results.Investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance data quoted.To obtain more current performance data regarding the Fund, including performance data current to the Fund’s most recent month-end, please visit www.centaurmutualfunds.com. A 2% redemption fee is charged upon redemption of the Fund's shares occurring within one year of the issuance of such shares.The performance data quoted above does not reflect the deduction of the redemption fee and if reflected, the redemption fee would reduce the performance quoted. The S&P 500® Total Return Index is the Standard & Poor’s composite index of 500 stocks a widely recognized index of common stock prices. The Dow Jones U.S. Select Dividend Total Return Index is an index of 100 dividend-paying stocks selected according to a methodology developed and administered by Dow Jones & Co. It is not possible to invest in indices (like the S&P 500® Total Return Index and the U.S. Select Dividend Total Return Index) that are unmanaged and do not incur fees and charges. * The Fund’s inception date is March 16, 2005. Total Annual Operating Expenses Net Expense Ratio** Gross Expense Ratio*** Centaur Total Return Fund 2.25% 2.42% ** The net expense ratio reflects a contractual expense limitation that continues through September 3, 2015. Thereafter, the expense limitation may be changed or terminated at any time. Performance would have been lower without this expense limitation. The Net Expense Ratio above does not correlate to the ratio of total expenses provided in the Financial Highlights table of the Fund’s Annual Report for the period ended October 31, 2013, as the Financial Highlights table does not include Acquired Fund Fees and Expenses. *** Gross expense ratio is from the Funds' prospectus dated October 31, 2013. A Brief Re-Introduction We are pleased to be writing the first annual letter to investors under our new identity as the Centaur Total Return Fund. We invite you to click over to our new website at www.centaurmutualfunds.com, where you can download the most recent Fund information and where you can also manage and monitor your account online. Beyond that, we would simply like to reiterate that although the name of the Fund has changed, the strategy and investing approach that has guided our actions for the last eight-plus years will be the same.As we do every year, we’d like to quickly review the “total return” strategy we utilize in making investment decisions for the Fund. Annual Report | October 31, 2013 1 Centaur Total Return Fund Shareholder Letter October 31, 2013 The Fund’s strategy is to apply the value investing approach to select a portfolio of securities that offer both income and long term appreciation potential. To us, value investing means that we use company valuations to drive our investing decisions, and that we buy individual securities only when we believe that they are available at significant discounts to what the underlying company would be worth to a rational, all-cash buyer. Secondly, we tend to be relatively concentrated in our portfolio structure, often limiting our portfolio to between 15 and 30 securities. Finally, we look to construct the Fund’s portfolio in such a way that we believe it will be resistant to significant and permanent capital losses that cannot be recovered within a reasonable time horizon. We also tend to emphasize the avoidance of mistakes and the protection of capital rather than achieving maximum potential returns. We aren’t looking for the best possible returns – we are looking for good returns, modest risk, and peace of mind. As an income-oriented Fund, our first preference is to identify reasonably priced securities that provide meaningful and consistent dividend income. Our second priority is to purchase securities that we believe are under-valued and that provide opportunities to sell covered call options against all or some of our position to create current income. Selling covered calls is not a free lunch, however, and the income from selling options against the portfolio’s holdings comes at the cost of forgoing capital appreciation above a certain point.We therefore strive to utilize covered calls on a selective basis, ideally when doing so allows us to achieve mid-to-high double-digit annualized income potential in combination with an acceptable return in the event our securities are called away.Finally, the Fund will usually also include some non-income producing securities if we believe the future capital gain potential is compelling and if the portfolio is otherwise generating an acceptable aggregate income profile. This combination approach has historically allowed us to achieve a portfolio structure that offers an attractive mix of income and capital gains return potential. Importantly, this “total return” approach has provided us with the flexibility to rotate the Fund’s capital into our best investment ideas rather than be forced into an artificial “style-box” that limits our choices. As a result, we tend to own an eclectic portfolio that is not correlated to any one specific risk factor or theme. This brings us to another philosophical point that we believe merits a mention. The mutual fund industry is very much based on relative performance, with all the emphasis on beating a benchmark, usually over a relatively short period such as one or three years. Benchmarks, by definition, are almost always fully invested sample portfolios. Mutual funds that wish to beat their benchmarks over short periods therefore have considerable pressure to maintain a fully invested stance at all times, even when the markets don’t appear to be particularly conducive to a given strategy. In the Centaur Total Return Fund, we only invest when we believe we are being well compensated for the risk we are taking. This means that the Fund will sometimes hold significant cash balances as we wait for opportunities that we believe clearly meet our criteria for safety and value. Consequently, the Fund portfolio does not resemble any benchmark index, as it is concentrated in far fewer securities, will often hold considerably higher levels of cash, and does not conform to any industry style box definition with regards to portfolio holdings. For this reason, we expect considerable variance in performance versus our benchmark index and to other income-oriented equity vehicles. Over a full market cycle, however, we would hope that the Fund’s performance compares favorably to alternative investment vehicles that share our income-oriented, risk-averse mandate. Thoughts on the Fund’s Recent Performance The Fund returned +22.74% for the fiscal year ended October 31, 2013. We consider this to be a decent performance even though the Fund’s performance did trail our benchmarks for the period by a small margin. The Fund has carried a significant cash balance for much of the last year averaging roughly 30% of net asset value, which means that the Fund managed to produce nearly full market returns with considerably lower than full market exposure. With the markets having performed very strongly for the last year or so, we are finding it difficult to identify new investment opportunities that combine the elements of business quality and reliability with compelling valuations.In addition, there has been very little market volatility in the past year, and it has nowbeen nearly two years since there has been a decline of 10% or greater in any of the major US stock market indices.The combination of high securities prices and low volatility makes for a difficult environment for our particular strategy.Our value investing framework requires that we remain disciplined with respect to valuations to ensure that we don’t over-pay for investments.At the same time, the lack of volatility reduces the opportunities for us to sell covered calls against our holdings, thereby reducing the premium income for the Fund.We believe that our strategy requires that we be diligent with regard to the risk of capital loss, and we have learned that there is no better or faster way to lose money in the stock market than to over-pay for stocks in order to try to keep up with a rising market. 2 www.centaurmutualfunds.com Centaur Total Return Fund Shareholder Letter October 31, 2013 Portfolio Update As of October 31, 2013 the Centaur Total Return Fund was approximately 73% invested in equities spread across 28 holdings, offset by covered call liabilities equal to approximately 0.9% of the Fund’s assets. Cash and money market funds represented approximately 28% of the Fund’s assets.The top ten investments represented approximately 39% of Fund assets. As of October 31, 2013, our top 10 positions were as follows: Position % of Fund Assets EMC Corp. 6.07% Prosafe SE 4.19% Coach, Inc. 4.06% Tetra Tech, Inc. 3.99% Apple, Inc. 3.79% Abercrombie & Fitch Co., Class A 3.43% Ryman Hospitality Properties, Inc., REIT 3.38% WPX Energy, Inc. 3.38% Titan International, Inc. 3.32% Aeropostale, Inc. 3.12% TOTAL 38.73% Please refer to the Schedule of Investments section of the Annual Report for a complete listing of the Fund holdings and the amount each represents of the portfolio. Holdings are subject to change without notice. Commentary on Fund Holdings We will highlight two of the Fund’s recent portfolio holdings in this letter, though with the disclaimer that the Fund’s holdings can and do change in accordance with market prices and with new information. EMC represented the Fund’s largest investment at the time of this writing. EMC is a market leader in data storage and cloud computing technology and has, in our view, one of the best management teams in the IT industry. EMC was able to lead the trend towards server virtualization through its majority-owned subsidiary VMware, and it has historically been a leader in data storage, which is a huge and growing market as more and more businesses look to store and utilize customer and business data. EMC carries a significant amount of excess cash on the balance sheet and generates enormous amounts of cash flow from its business every year, some of which is used to invest into new technologies via acquisitions and internal research and development. But there is plenty of cash left over that can be returned to investors, and in mid-2013 EMC announced a meaningful share buyback program and also initiated a dividend for the first time. Despite its consistent financial performance, strong competitive position, and very high profit margins, EMC is valued by the market at a single-digit multiple to cash flow net of cash on the balance sheet. Despite strong performance by technology stocks during 2013, EMC shares currently trade at near multi-year low prices. Prosafe is the world’s leading owner and operator of semi-submersible accommodation rigs. Also known as “floatels” or floating hotels, these rigs are positioned alongside offshore oil production platforms to house the personnel that work on the platforms for extended periods of time. This is a niche market and Prosafe’s fleet of 11 floating hotels comprises roughly half the world’s units, making it the dominant player.Prosafe’s units can sleep anywhere from 300 to 800 people and offer catering facilities, storage, offices, medical services, and other amenities.Floatels are normally used during extended maintenance and production work for producing wells rather than exploration wells, such that demand tends to be relatively stable and somewhat less sensitive to commodity price fluctuations than most other energy-related service businesses. The recent trend towards deep-water energy exploration would seem to be a strong leading indicator of future demand for accommodation rigs. Prosafe has announced plans to expand its fleet over the next several years, which should drive future earnings growth so long as the demand for rigs is sufficient enough to absorb the new units.Prosafe is publicly traded on the Norwegian stock exchange, but the company’s functional currency is the US dollar. As of this writing, Prosafe stock appears to be attractively valued relative to its earnings power and the replacement value of its fleet. The company’s policy is to distribute roughly 75% of earnings to investors in the form of dividends, such that at recent prices the stock yielded greater than 8%.We find this to be an attractive yield in the current low-interest environment, and we are optimistic that earnings and dividends can increase over time. The Concepts of Market Cycles and Opportunity Sets A full market cycle can be defined as the market’s performance from a market bottom through the peak and then to the next market bottom (i.e., March 2003 to March 2009) or a market top through the decline to the next market top (i.e., August of 2007 to whenever the current market tops out).We believe that the stock market as a whole (on average) is likely to deliver something like 8-9% per annum to investors over a full market cycle on average, though it could be higher or lower depending on what the multiple the market is willing to pay at the beginning and end of each cycle for a dollar of corporate earnings.It is important to evaluate investment performance with an eye towards the full cycle and to be aware that the negative parts of the cycle are easily capable of erasing all the gains achieved in the positive side of the cycle. Annual Report | October 31, 2013 3 Centaur Total Return Fund Shareholder Letter October 31, 2013 The concept of the opportunity set is also important.When we talk about the current opportunity set, we are generally referring to the investment opportunities we see to invest capital at the prices prevailing in the market today. Given the heavy emphasis on short term performance, most investors tend to act as if today’s opportunity set is the only one there is, and ignore or discount the possibility that tomorrow will bring better choices or lower prices. This is absolutely fine if today’s opportunity set offers compelling value, but it presents a painful choice to the value-oriented manager when investors are optimistic, stock prices are high and rising, and bargains are scarce. At such times, there are really only two options. One can make the decision to risk potentially significant capital losses by maintaining a fully invested stance, holding on to whatever appears to be the best choices within a poor opportunity set. Alternatively, one can elect to hold higher levels of cash until clear bargains present themselves, thereby risking missing out on potentially significant gains if securities prices rise further. Our philosophy on this decision is fairly simple and straightforward: we believe the best choice is to accept the risk of losing out rather than the risk of losing money, particularly if we are having difficulty in finding attractive new investment opportunities. We believe it is irrational to behave as if it is our responsibility to be fully invested in a heated market when better opportunities are likely to be available at some future point in time, and perhaps very soon. In the meantime, we continue to hold or add to those securities that we believe represent legitimate bargains while researching new ideas and remaining diligent in our quest for investments that meet our criteria for value and safety. As always, we wish to thank all of our investors for your continued trust and confidence in the Centaur Total Return Fund. Zeke Ashton Portfolio Manager, Centaur Total Return Fund 4 www.centaurmutualfunds.com Centaur Total Return Fund Performance Update October 31, 2013 Growth of $10,000 Investment (Unaudited) For the period from March 16, 2005 (Date of Initial Public Investment) to October 31, 2013 Performance Returns for the period ended October 31, 2013 Average Annual Total Returns One Year Five Year Since Inception* Gross Expense Ratio** Centaur Total Return Fund 22.74% 18.81% 10.23% 2.42% Cumulative Total Investment Returns Since Inception* Final Value of $10,000 Investment Centaur Total Return Fund 10.23% S&P 500® Total Return Index 6.85% Dow Jones U.S. Select Dividend Total Return Index 6.24% This graph assumes an initial $10,000 investment at March 16, 2005 (Date of Initial Public Investment). The Fund charges a redemption fee of 2% of the amount redeemed on redemptions of fund shares occurring within one year following the issuance of such shares. All dividends and distributions are reinvested, if any. This graph depicts the performance of Centaur Total Return Fund (the “Fund”) versus the S&P 500 Total Return Index and the Dow Jones U.S. Select Dividend Total Return Index. It is important to note the Fund is a professionally managed mutual fund while the indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. * The Fund’s inception date – March 16, 2005 (Date of Initial Public Investment). ** The gross expense ratio shown is from the Fund’s prospectus dated October 31, 2013. This number may vary from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by visiting www.centaurmutualfunds.com. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and measure net investment income and capital gain or loss from portfolio investments assuming reinvestments of dividends, if any. Annual Report | October 31, 2013 5 Centaur Total Return Fund Disclosure of Fund Expenses October 31, 2013 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include redemption fees for shares redeemed within one year and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of the table below provides information about the actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Beginning Account Value May 1, 2013 Ending Account Value October 31, 2013 Expense Ratio(a) Expense Paid During Period May 1, 2013to October 31, 2013(b) Actual 1.95% Hypothetical (5% return before expenses) 1.95% (a) Annualized, based on the Fund's most recent fiscal half year expenses. (b) Expenses are equal to the Fund's annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year (184), divided by 365. 6 www.centaurmutualfunds.com Centaur Total Return Fund Schedule of Investments October 31, 2013 Shares Value COMMON STOCKS - 69.63% Consumer Discretionary - 21.38% Abercrombie & Fitch Co., Class A(a) $ Aeropostale, Inc.(a)(b) Bayerische Motoren Werke AG Body Central Corp.(b) Bravo Brio Restaurant Group, Inc.(b) Coach, Inc. Dillard's, Inc., Class A Whistler Blackcomb Holdings, Inc. Consumer Staples - 5.23% Cott Corp. Ingredion, Inc. Energy - 8.84% Mitcham Industries, Inc.(a)(b) Prosafe SE WPX Energy, Inc.(a)(b) Financials - 6.76% American International Group, Inc. Brookfield Real Estate Services, Inc. Ryman Hospitality Properties, Inc., REIT Industrials - 9.31% Lindsay Corp. MFC Industrial, Ltd. Tetra Tech, Inc.(b) Titan International, Inc.(a) Information Technology - 18.11% Apple, Inc. Blucora, Inc.(a)(b) EMC Corp. InterDigital, Inc.(a) Peregrine Semiconductor Corp.(b) Rosetta Stone, Inc.(a)(b) Total Common Stocks (Cost $43,440,787) Principal Value Value CONVERTIBLE CORPORATE BONDS - 2.94% Information Technology - 2.94% Blucora, Inc., Senior Unsecured, 4.25%, 4/1/2019(c) $ Total Convertible Corporate Bonds (Cost $1,556,020) See Notes to Financial Statements. Annual Report | October 31, 2013 7 Centaur Total Return Fund Schedule of Investments October 31, 2013 Shares Value WARRANTS - 0.25% Financials - 0.25% JPMorgan Chase & Co., Strike Price: $42.42, Expires: 10/28/2018(b) $ Total Warrants (Cost $159,831) SHORT TERM INVESTMENTS - 29.54% Fidelity Institutional Money Market Fund - Government Portfolio, 0.010%(d) Total Short Term Investments (Cost $19,342,132) Total Value of Investments (Cost $64,498,770) - 102.36% $ Liabilities in Excess of Other Assets - (2.36)% ) Net Assets - 100.00% $ (a) Portion of security is subject to call options written. (b) Non-income producing investment. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be sold in the ordinary course of business in transactions exempt from registration, normally to qualified Institutional buyers.At year end, the value of those securities is $1,924,688, representing 2.94% of net assets. (d) Represents 7 day effective yield. Schedule of Written Options Number of Contracts Exercise Price Maturity Date Value WRITTEN CALL OPTIONS - 0.94% Abercrombie & Fitch Co., Class A $ 2/22/2014 $ ) Aeropostale, Inc. 1/18/2014 ) Blucora, Inc. 1/18/2014 ) Blucora, Inc. 1/18/2014 ) Blucora, Inc. 1/18/2014 ) InterDigital, Inc. 1/18/2014 ) Mitcham Industries, Inc. 12/21/2013 ) Rosetta Stone, Inc. 12/21/2013 ) Titan International, Inc. 1/18/2014 ) Titan International, Inc. 4/19/2014 ) Titan International, Inc. 4/19/2014 ) WPX Energy, Inc. 1/18/2014 ) Total Written Call Options (Premiums Received $463,629) $ ) Common Abbreviations: AG - Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e., owned by shareholders. Ltd. - Limited REIT - Real Estate Investment Trust SE - SE Regulation.A European Company which can operate on a Europe-wide basis and be governed by Community law directly applicable in all Member States. See Notes to Financial Statements. 8 www.centaurmutualfunds.com Centaur Total Return Fund Schedule of Investments October 31, 2013 Summary of Investments % of Net Assets Value Common Stocks Consumer Discretionary % $ Consumer Staples Energy Financials Industrials Information Technology Convertible Corporate Bonds Warrants Short Term & Liabilities in Excess of Other Assets Total % $ See Notes to Financial Statements. Annual Report | October 31, 2013 9 Centaur Total Return Fund Statement of Assets and Liabilities October 31, 2013 Assets: Investments, at cost $ Investments, at value $ Foreign cash, at value (Cost $3,750) Receivables: Investments sold Fund shares sold Dividends and interest Other assets Total Assets Liabilities: Call options written, at value (premiums received $463,629) Payables: Investments purchased Fund shares repurchased Accrued expenses: Advisory fees Trustees' fees and expenses Custodian fees Legal fees Audit and tax preparation fees Fund Administration fees Transfer Agency Fees Printing fees Other expenses Total Liabilities Net Assets $ Net Assets Consist of: Paid-in Capital $ Accumulated net investment income Accumulated net realized gain on investments, written options and foreign currency transactions Net unrealized appreciation on investments, written options and foreign currency translations Net Assets $ Shares Outstanding, no par value (unlimited authorized shares) Net Asset Value, Offering Price and Redemption Price Per Share* $ * Redemption price may differ from NAV if redemption fee is applied. See Notes to Financial Statements. 10 www.centaurmutualfunds.com Centaur Total Return Fund Statement of Operations For the Year Ended October 31, 2013 Investment Income: Interest $ Dividends Foreign tax withheld ) Total Investment Income Expenses: Advisory fees (note 3) Administration fees Transfer agent fees Registration and filing administration fees Custody fees Legal fees Audit and tax preparation fees Printingexpenses Trustees' fees and expenses Insurance expenses Other operating expenses Total Expenses Expenses waived/reimbursed by Advisor (note 3) ) Net Expenses Net Investment Loss ) Net Realized and Unrealized Gain (Loss) from Investments, Written Options and Foreign Currency: Net realized gain (loss) from : Investments Written options ) Foreign currency transactions Change in unrealized appreciation (depreciation) on: Investments Written options ) Foreign currency translations ) Net Realized and Unrealized Gain on Investments, Written Options and Foreign Currency Net Increase in Net Assets Resulting From Operations $ See Notes to Financial Statements. Annual Report | October 31, 2013 11 Centaur Total Return Fund Statements of Changes in Net Assets For the Year Ended October 31, 2013 For the Year Ended October 31, 2012 Operations: Net investment income (loss) $ ) $ Net realized gain from investments, written options and foreign currency transactions Change in unrealized appreciation on investments, written options and foreign currency translations Net Increase in Net Assets Resulting from Operations Distributions to Shareholders: (note 5) Net investment income ) ) Net realized gains on investments ) ) Decrease in Net Assets Resulting from Distributions ) ) Capital Share Transactions: Shares sold Redemption fees Reinvested distributions Shares redeemed ) ) Decrease from Capital Share Transactions ) ) Net Increase (Decrease) in Net Assets ) Net Assets: Beginning of year End of year* $ $ *Including accumulated Net Investment Income (Loss) $ $ ) Share Information: Shares sold Reinvested distributions Shares redeemed ) ) Net Decrease in Capital Shares ) ) Shares Outstanding, Beginning of Year Shares Outstanding, End of Year See Notes to Financial Statements. 12 www.centaurmutualfunds.com Centaur Total Return Fund Financial Highlights For a share outstanding during each of the years presented. For the Year Ended October 31, 2013 For the Year Ended October 31, 2012 For the Year Ended October 31, 2011 For the Year Ended October 31, 2010 For the Year Ended October 31, 2009 Net Asset Value, Beginning of Year $ Income from Investment Operations: Net investment income (loss) ) (a) (b) Net realized and unrealized gain on investments (a) Total from Investment Operations Less Distributions: From net investment income ) ) ) – ) From net realized gains on investments ) ) ) – – Total Distributions ) ) ) – ) Paid in Capital: Paid in capital (from redemption fees) Total paid in capital Net Asset Value, End of Year $ Total Return(c) % Net Asset Value, End of Year (in thousands) $ Average Net Assets for the Year (in thousands) $ Ratio of Gross Expenses to Average Net Assets(d) % Ratio of Net Expenses to Average Net Assets(d) % Ratio of Net Investment Income (Loss) to Average Net Assets %) % Portfolio Turnover Rate % 91
